Marston, J.
The conclusion of law and the judgment rendered in this case, upon the facts found, were erroneous. Plaintiffs in error expressly refused to accept the paper of Stanchfield and discharge Foster. Their receiving afterwards and retaining what purported to be the paper of the late firm of Foster & Stanchfield, without knowledge that it was signed by Stanchfield in the late firm name without authority, cannot be considered as an acceptance thereof by them and as a discharge of Fos*89ter. They at no time accepted any paper as a payment’ or satisfaction of the original indebtedness, and there was no such delay on their part in the enforcement of their claim as would bring this case within the ruling in Smith v. Shelden, 35 Mich., 42.
The judgment must be reversed and a judgment rendered in this court for the sum of $353.76, with costs of both courts.
The other Justices concurred.